Name: 2013/123/EU: Commission Implementing Decision of 26Ã February 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 981)
 Type: Decision_IMPL
 Subject Matter: EU finance;  European Union law;  cooperation policy;  agricultural policy; NA;  economic geography
 Date Published: 2013-03-09

 9.3.2013 EN Official Journal of the European Union L 67/20 COMMISSION IMPLEMENTING DECISION of 26 February 2013 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2013) 981) (Only the Bulgarian, Czech, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Lithuanian, Maltese, Polish, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (2013/123/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulations (EC) No 1258/1999 and (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 15 October 2012 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Lithuania, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 26 February 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX Member State Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6701 BE Cross Compliance 2006 GAEC not implemented, partial on-the-spot controls, claim year 2005 FLAT RATE 5,00 % EUR 93 217,10 0,00 93 217,10 BE Cross Compliance 2007 GAEC not implemented, partial on-the-spot controls, claim year 2005 FLAT RATE 5,00 % EUR 152,33 0,00 152,33 BE Cross Compliance 2007 GAEC not implemented, partial on-the-spot controls, claim year 2006 FLAT RATE 5,00 % EUR  869 463,15 0,00  869 463,15 BE Cross Compliance 2008 GAEC not implemented, partial on-the-spot controls, claim year 2005 FLAT RATE 5,00 % EUR 4,89 0,00 4,89 BE Cross Compliance 2008 GAEC not implemented, partial on-the-spot controls, claim year 2006 FLAT RATE 5,00 % EUR 252,09 0,00 252,09 BE Cross Compliance 2008 GAEC not implemented, partial on-the-spot controls, claim year 2007 FLAT RATE 5,00 % EUR 1 481 485,19 0,00 1 481 485,19 BE Cross Compliance 2009 GAEC not implemented, partial on-the-spot controls, Claim 2005 FLAT RATE 5,00 % EUR 28,08 0,00 28,08 BE Cross Compliance 2009 GAEC not implemented, partial on-the-spot controls, claim year 2006 FLAT RATE 5,00 % EUR 19,78 0,00 19,78 BE Cross Compliance 2009 GAEC not implemented, partial on-the-spot controls, claim year 2007 FLAT RATE 5,00 % EUR 49,34 0,00 49,34 BE Cross Compliance 2010 GAEC not implemented, partial on-the-spot controls, claim year 2007 FLAT RATE 5,00 % EUR 70,55 0,00 70,55 TOTAL BE EUR 2 443 729,48 0,00 2 443 729,48 CY Financial audit - Overshooting 2011 exceeding of ceilings ONE-OFF EUR 26,69 26,69 0,00 TOTAL CY EUR 26,69 26,69 0,00 CZ Cross Compliance 2007 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2006 FLAT RATE 5,00 % EUR  985 525,73 0,00  985 525,73 CZ Cross Compliance 2008 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2006 FLAT RATE 5,00 % EUR  355,61 0,00  355,61 CZ Cross Compliance 2008 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2007 FLAT RATE 5,00 % EUR 1 901 569,16 0,00 1 901 569,16 CZ Cross Compliance 2009 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2006 FLAT RATE 5,00 % EUR 19,89 0,00 19,89 CZ Cross Compliance 2009 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2007 FLAT RATE 5,00 % EUR 1 546,95 0,00 1 546,95 CZ Cross Compliance 2009 GAEC non defined, weaknesses in evaluation of non compliances, claim year 2008 FLAT RATE 5,00 % EUR 2 366 879,57 0,00 2 366 879,57 TOTAL CZ EUR 5 255 896,91 0,00 5 255 896,91 DK Irregularities 2011 deficiencies in the recovery of a debt case ONE-OFF DKK  142 645,00 0,00  142 645,00 TOTAL DK DKK  142 645,00 0,00  142 645,00 ES Entitlements 2007 forage area non-inclusion in the calculation of the reference area/ amounts FLAT RATE 5,00 % EUR 1 969 526,34 0,00 1 969 526,34 ES Entitlements 2007 deficiencies in the national reserve allocation for the investments into olive sector FLAT RATE 5,00 % EUR 1 435 445,92 0,00 1 435 445,92 ES Entitlements 2007 deficiencies in the calculation of payment entitlements for bovine premium ONE-OFF EUR  718 490,48 0,00  718 490,48 ES Entitlements 2007 wrong application of the exceptional circumstances clause in sugar sector ONE-OFF EUR  107 390,07 0,00  107 390,07 ES Entitlements 2008 forage area non-inclusion in the calculation of the reference area/ amounts FLAT RATE 5,00 % EUR 2 140 711,78 0,00 2 140 711,78 ES Entitlements 2008 deficiencies in the national reserve allocation for the investments into olive sector FLAT RATE 5,00 % EUR 1 441 201,28 0,00 1 441 201,28 ES Entitlements 2008 deficiencies in the calculation of payment entitlements for bovine premium ONE-OFF EUR  721 414,45 0,00  721 414,45 ES Entitlements 2008 wrong application of the exceptional circumstances clause in sugar sector ONE-OFF EUR  136 846,50 0,00  136 846,50 ES Entitlements 2009 deficiencies in the national reserve allocation for the investments into olive sector FLAT RATE 5,00 % EUR 1 453 007,15 0,00 1 453 007,15 ES Entitlements 2009 forage area non-inclusion in the calculation of the reference area/ amounts FLAT RATE 10,00 % EUR 5 060 486,51 0,00 5 060 486,51 ES Entitlements 2009 deficiencies in the calculation of payment entitlements for bovine premium ONE-OFF EUR  687 715,79 0,00  687 715,79 ES Entitlements 2009 wrong application of the exceptional circumstances clause in sugar sector ONE-OFF EUR  157 667,86 0,00  157 667,86 ES Export refunds - Non-Annex I 2002 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 25,00 % EUR  451 439,06 0,00  451 439,06 ES Export refunds - Non-Annex I 2002 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters ONE-OFF EUR 8 255 792,17 0,00 8 255 792,17 ES Export refunds - Non-Annex I 2003 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  625 835,59 0,00  625 835,59 ES Export refunds - Non-Annex I 2003 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  283 466,31 0,00  283 466,31 ES Export refunds - Non-Annex I 2003 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 25,00 % EUR  637 325,71 0,00  637 325,71 ES Export refunds - Non-Annex I 2003 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters ONE-OFF EUR 10 428 368,99 0,00 10 428 368,99 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  543 032,76 0,00  543 032,76 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  612 356,11 0,00  612 356,11 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 85 673,90 0,00 85 673,90 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  420 186,53 0,00  420 186,53 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 25,00 % EUR  637 325,72 0,00  637 325,72 ES Export refunds - Non-Annex I 2004 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters ONE-OFF EUR 10 428 369,25 0,00 10 428 369,25 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  644 593,50 0,00  644 593,50 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR 1 197 102,19 0,00 1 197 102,19 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 29 829,44 0,00 29 829,44 ES Export refunds - other 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 3 070,58 0,00 3 070,58 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 73 612,22 0,00 73 612,22 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 25,00 % EUR 79 665,71 0,00 79 665,71 ES Export refunds - Non-Annex I 2005 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters ONE-OFF EUR 1 303 546,06 0,00 1 303 546,06 ES Export refunds - Non-Annex I 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  114 829,31 0,00  114 829,31 ES Export refunds - Live animals 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR 12 087,30 0,00 12 087,30 ES Export refunds - other 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  368 662,52 0,00  368 662,52 ES Export refunds - Sugar and isoglucose 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 1 568 548,49 0,00 1 568 548,49 ES Export refunds - Non-Annex I 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 1 792,30 0,00 1 792,30 ES Export refunds - other 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 1 792,30 0,00 1 792,30 ES Export refunds - other 2006 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters ONE-OFF EUR  108 785,66 0,00  108 785,66 ES Export refunds - other 2007 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  233 717,84 0,00  233 717,84 ES Export refunds - Non-Annex I 2007 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR 9 738,24 0,00 9 738,24 ES Export refunds - Sugar and isoglucose 2007 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  883 426,04 0,00  883 426,04 ES Export refunds - other 2007 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  762,46 0,00  762,46 ES Export refunds - Non-Annex I 2007 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  676,14 0,00  676,14 ES Export refunds - Non-Annex I 2008 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR 47 777,24 0,00 47 777,24 ES Export refunds - other 2008 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 2,00 % EUR  191 108,96 0,00  191 108,96 ES Export refunds - Sugar and isoglucose 2008 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR  310 869,70 0,00  310 869,70 ES Export refunds - other 2008 deficient ex ante checks on beef, weaknesses in execution of physical checks, inadequate checks on production and stock of sugar, advance notice of physical checks given to the exporters FLAT RATE 10,00 % EUR 1 043,65 0,00 1 043,65 ES Irregularities 2007 reimbursment due to rectification of the Annex III table for financial year 2006 ONE-OFF EUR 1 998 905,54 0,00 1 998 905,54 ES Irregularities 2011 weakness in the recovery procedure of a debt ONE-OFF EUR  214 008,50 0,00  214 008,50 ES Cross Compliance 2006 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 2 049 444,68  470,83 2 048 973,85 ES Cross Compliance 2007 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 9 678,62 0,00 9 678,62 ES Cross Compliance 2007 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 41,87 0,00 41,87 ES Cross Compliance 2007 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 4 385 343,30  387,58 4 384 955,72 ES Cross Compliance 2007 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 181,89 0,00 181,89 ES Cross Compliance 2008 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 3 017,65 0,00 3 017,65 ES Cross Compliance 2008 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 0,84 0,00 0,84 ES Cross Compliance 2008 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 35 502,66 2,94 35 499,72 ES Cross Compliance 2008 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 50,65 0,00 50,65 ES Cross Compliance 2009 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 2 196,12 0,00 2 196,12 ES Cross Compliance 2009 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2005 FLAT RATE 5,00 % EUR 30,80 0,00 30,80 ES Cross Compliance 2009 1 GAEC missing, weaknesses in effectiveness of controls and in application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 1 229,56 0,00 1 229,56 ES Cross Compliance 2009 1 GAEC missing, Effectiveness of controls, Application of reduction, claim year 2006 FLAT RATE 5,00 % EUR 256,70 0,00 256,70 TOTAL ES EUR 61 327 066,88  861,35 61 326 205,53 FI Clearance of accounts - Financial Clearance 2009 errors detected during the certification exercise for financial year 2009 in EAGF population ONE-OFF EUR 64 880,77 0,00 64 880,77 TOTAL FI EUR 64 880,77 0,00 64 880,77 FR Financial audit - Late payments and payment deadlines 2011 Late payments ONE-OFF EUR  138 405,90  138 405,90 0,00 FR Financial audit - Late payments and payment deadlines 2011 Late payments ONE-OFF EUR 1 233 451,34 1 233 451,34 0,00 FR Certification 2008 Ineligible expenditure ONE-OFF EUR  108 312,83 0,00  108 312,83 FR Other Direct Aid - Ewe and Goats 2007 non-compliant holding register, lack of verification of accuracy of entries to the register, update of the register later than on-the-spot check, non-compliance of the computer database FLAT RATE 2,00 % EUR 1 552 358,26 9 314,14 1 543 044,12 FR Other Direct Aid - Ewe and Goats 2008 non-compliant holding register, lack of verification of accuracy of entries to the register, update of the register later than on-the-spot check, non-compliance of the computer database FLAT RATE 2,00 % EUR 1 492 340,47 0,00 1 492 340,47 FR Other Direct Aid - Ewe and Goats 2009 non-compliant holding register, lack of verification of accuracy of entries to the register, update of the register later than on-the-spot check, non-compliance of the computer database FLAT RATE 2,00 % EUR 1 429 479,12 0,00 1 429 479,12 FR Other Direct Aid - Ewe and Goats 2010 non-compliant holding register, lack of verification of accuracy of entries to the register, update of the register later than on-the-spot check, non-compliance of the computer database FLAT RATE 2,00 % EUR  109,82 0,00  109,82 TOTAL FR EUR 5 954 457,74 1 381 171,38 4 573 286,36 GB Decoupled Direct Aids 2008 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 27 569 252,08 11 938 317,64 15 630 934,44 GB Other Direct Aid - Energy Crops 2008 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 99 998,30 0,00 99 998,30 GB Other Direct Aids 2008 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 88 938,90 0,00 88 938,90 GB Other Direct Aids 2009 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR  107 725,59 0,00  107 725,59 GB Decoupled Direct Aids 2009 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 41 109 525,75 0,00 41 109 525,75 GB Other Direct Aid - Energy Crops 2009 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 31 594,40 0,00 31 594,40 GB Decoupled Direct Aids 2010 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 41 490 749,02 0,00 41 490 749,02 GB Other Direct Aids 2010 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR  174 763,24 0,00  174 763,24 GB Other Direct Aid - Energy Crops 2010 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, in on-the-spot controls FLAT RATE 2,00 % EUR 63 023,44 0,00 63 023,44 GB Decoupled Direct Aids 2010 Weaknesses in LPIS-GIS, in the on-the-spot checks and payments and sanctions EXTRAPOLATED 5,19 % EUR 16 513 582,57 1 954 694,52 14 558 888,05 GB Irregularities 2011 Deficiencies in the recovery of a debt case ONE-OFF GBP 1 452 109,17 0,00 1 452 109,17 GB Cross Compliance 2007 Lenient sanctioning system, claim year 2006 FLAT RATE 5,00 % EUR 73 257,36 0,00 73 257,36 GB Cross Compliance 2008 Lenient sanctioning system, claim year 2006 FLAT RATE 5,00 % EUR 4 064,43 0,00 4 064,43 GB Cross Compliance 2008 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 1 643 405,41  700,40 1 642 705,01 GB Cross Compliance 2009 Minimum requirements on fertilisers and plant protection and one SMR not adequately controlled, claim year 2008 FLAT RATE 2,00 % EUR  642 321,16 0,00  642 321,16 GB Cross Compliance 2009 Lenient sanctioning system, claim year 2006 FLAT RATE 5,00 % EUR  521,54 0,00  521,54 GB Cross Compliance 2009 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 5 359,10 0,00 5 359,10 GB Cross Compliance 2010 Minimum requirements on fertilisers and plant protection and one SMR not adequately controlled, claim year 2008 FLAT RATE 2,00 % EUR  712,31 0,00  712,31 GB Cross Compliance 2010 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR  536,91 0,00  536,91 TOTAL GB GBP 1 452 109,17 0,00 1 452 109,17 TOTAL GB EUR  129 619 331,51 13 893 712,56  115 725 618,95 GR Financial audit - Overshooting 2010 Exceeding of ceilings ONE-OFF EUR 4 048 593,82 0,00 4 048 593,82 GR Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 11 217,98 11 217,98 0,00 GR Financial audit - Late payments and payment deadlines 2010 late payments ONE-OFF EUR 1 148 947,18  375 753,63  773 193,55 GR Food Aid within the Community 2006 Overpaid public storage costs ONE-OFF EUR 58 833,00 0,00 58 833,00 GR Public Storage - Rice 2006 Overpaid public storage costs ONE-OFF EUR  369 174,82 0,00  369 174,82 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2007 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR 1 016 633,47 0,00 1 016 633,47 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2007 change of the eligibility criteria after the end of the claim year 2006 ONE-OFF EUR 1 246 345,92 0,00 1 246 345,92 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2007 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR  358 518,51 0,00  358 518,51 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2008 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 2,00 % EUR  125 128,34 0,00  125 128,34 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2008 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR  567 077,51 0,00  567 077,51 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2008 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR  339 319,37 0,00  339 319,37 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2008 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR 12,58 0,00 12,58 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2009 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 2,00 % EUR 23 367,16 0,00 23 367,16 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2009 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR 10 743,31 0,00 10 743,31 GR Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2009 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR 1 998,07 0,00 1 998,07 GR Other Direct Aid - Article 69 of Reg.1782/2003 - except Ovines and Bovines 2009 control free period, weaknesses in determination of the eligibility criteria, in the risk analysis and in the on-the-spot cpntrols, lack of quality supervision for the delegated controls FLAT RATE 5,00 % EUR 1 066,26 0,00 1 066,26 TOTAL GR EUR 9 322 956,00  386 971,61 8 935 984,39 HU Cross Compliance 2006 8 GAEC not defined, claim year 2005 FLAT RATE 10,00 % HUF  281 162 836,10 5 622 679,91  275 540 156,19 HU Cross Compliance 2007 8 GAEC not defined, claim year 2005 FLAT RATE 10,00 % EUR 1 456,02 1 403,78 52,24 HU Cross Compliance 2007 8 GAEC not defined, claim year 2006 FLAT RATE 10,00 % EUR 2 836 628,70 21 435,09 2 815 193,61 HU Cross Compliance 2008 8 GAEC not defined, claim year 2005 FLAT RATE 10,00 % EUR 23,59 0,00 23,59 HU Cross Compliance 2008 8 GAEC not defined, claim year 2006 FLAT RATE 10,00 % EUR 387,67 32,60 420,27 HU Cross Compliance 2008 8 GAEC not defined, claim year 2007 FLAT RATE 10,00 % EUR 5 428 019,24 28 383,73 5 399 635,51 HU Cross Compliance 2009 8 GAEC not defined, claim year 2005 FLAT RATE 10,00 % EUR  101,51 0,00  101,51 HU Cross Compliance 2009 8 GAEC not defined, claim year 2006 FLAT RATE 10,00 % EUR  416,76 0,00  416,76 HU Cross Compliance 2009 8 GAEC not defined, claim year 2007 FLAT RATE 10,00 % EUR 8 066,23 0,00 8 066,23 TOTAL HU HUF  281 162 836,10 5 622 679,91  275 540 156,19 TOTAL HU EUR 8 274 277,20 51 255,20 8 223 022,00 IE Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 13 215,75 13 215,75 0,00 IE Irregularities 2007 Non-reporting of interest in the Annex III table of financial year 2006 ONE-OFF EUR 3 606,20 0,00 3 606,20 IE Irregularities 2008 Non-reporting of interest in the Annex III table of financial year 2007 ONE-OFF EUR 1 048,99 0,00 1 048,99 IE Irregularities 2009 Non-reporting of interest in the Annex III table of financial year 2008 ONE-OFF EUR 2 109,23 0,00 2 109,23 IE Irregularities 2010 Non-reporting of interest in the Annex III table of financial year 2009 ONE-OFF EUR  892,44 0,00  892,44 IE Irregularities 2011 Negligence in recovering the debt ONE-OFF EUR 22 624,22 0,00 22 624,22 TOTAL IE EUR 43 496,83 13 215,75 30 281,08 IT Cross Compliance 2006 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2005 FLAT RATE 5,00 % EUR 2 140 320,86  521,76 2 139 799,10 IT Cross Compliance 2006 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2005 FLAT RATE 5,00 % EUR 17,57 0,00 17,57 IT Cross Compliance 2006 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2005 FLAT RATE 10,00 % EUR 3 799 568,80  877,18 3 798 691,62 IT Cross Compliance 2006 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2005 FLAT RATE 10,00 % EUR  588,40 0,00  588,40 IT Cross Compliance 2007 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2006 FLAT RATE 5,00 % EUR 7 065 635,65 60 023,03 7 005 612,62 IT Cross Compliance 2007 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2006 FLAT RATE 5,00 % EUR 5 975,35 0,00 5 975,35 IT Cross Compliance 2007 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2006 FLAT RATE 10,00 % EUR 8 809 763,62 53 375,69 8 756 387,93 IT Cross Compliance 2007 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2006 FLAT RATE 10,00 % EUR 19 257,41 0,00 19 257,41 IT Cross Compliance 2008 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2007 FLAT RATE 5,00 % EUR 11 214 946,03 43 992,23 11 170 953,80 IT Cross Compliance 2008 Several SMRs badly controlled, wrong application of correction, for farmers without animals - claim year 2007 FLAT RATE 5,00 % EUR  698 146,26 0,00  698 146,26 IT Cross Compliance 2008 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2007 FLAT RATE 10,00 % EUR 14 331 663,30 48 186,16 14 283 477,14 IT Cross Compliance 2008 Several SMRs badly controlled, wrong application of correction, for farmers with animals - claim year 2007 FLAT RATE 10,00 % EUR  216 402,75 74,09  216 328,66 IT Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 2 458 104,43 2 458 104,43 0,00 IT Milk - Quota 2011 recovery of milk levy ONE-OFF EUR 163 991,21 163 991,21 0,00 IT Accreditation Paying Agency 2007 deficiencies in the accreditation criteria for EAGF FLAT RATE 16,00 % EUR 3 248,92 0,00 3 248,92 IT Accreditation Paying Agency 2007 deficiencies in the accreditation criteria for EAGF (debtors) FLAT RATE 16,00 % EUR 64 771,05 0,00 64 771,05 IT Accreditation Paying Agency 2008 deficiencies in the accreditation criteria for EAGF FLAT RATE 16,00 % EUR 2 527,19 0,00 2 527,19 IT Accreditation Paying Agency 2008 deficiencies in the accreditation criteria for EAGF (debtors) FLAT RATE 16,00 % EUR  119 653,30 0,00  119 653,30 IT Accreditation Paying Agency 2009 deficiencies in the accreditation criteria for EAGF FLAT RATE 16,00 % EUR  445 807,98 0,00  445 807,98 IT Accreditation Paying Agency 2009 deficiencies in the accreditation criteria for EAGF (debtors) FLAT RATE 16,00 % EUR  118 662,34 0,00  118 662,34 IT Fruit and Vegetables - Citrus Processing 2005 Gravely deficient control system, fraud FLAT RATE 25,00 % EUR 17 098 044,58 0,00 17 098 044,58 IT Fruit and Vegetables - Citrus Processing 2006 Gravely deficient control system, fraud FLAT RATE 25,00 % EUR  817 132,98 0,00  817 132,98 IT Fruit and Vegetables - Citrus Processing 2007 Gravely deficient control system, fraud FLAT RATE 25,00 % EUR 1 201,24 0,00 1 201,24 IT Rural Development EAGGF (2000-2006)* - Area related measures 2006 no cross-checks with the animal database; delayed on-the-spot checks FLAT RATE 2,00 % EUR  318 652,00 0,00  318 652,00 IT Rural Development EAGGF (2000-2006)* - Area related measures 2006 delayed on-the-spot checks; insufficient checks of the use of fertilisers FLAT RATE 5,00 % EUR 50 391,00 0,00 50 391,00 IT Rural Development EAGGF (2000-2006)* - Area related measures 2006 no cross-checks with the animal database; delayed on-the-spot checks FLAT RATE 5,00 % EUR  625 923,00 0,00  625 923,00 IT Rural Development EAGGF (2000-2006)* - Area related measures 2007 no cross-checks with the animal database; delayed on-the-spot checks FLAT RATE 5,00 % EUR 4 073,00 0,00 4 073,00 TOTAL IT EUR 70 255 939,32 2 501 163,36 67 754 775,96 LT Cross Compliance 2007 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 26,70 0,00 26,70 LT Cross Compliance 2007 Three GAEC missing, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 28 566,80  545,96 28 020,84 LT Cross Compliance 2008 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR  154 416,57 0,00  154 416,57 LT Cross Compliance 2008 GAEC not defined (1st pillar only), claim year 2007 FLAT RATE 5,00 % EUR  404 835,64 0,00  404 835,64 LT Cross Compliance 2008 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 0,83 0,00 0,83 LT Cross Compliance 2008 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 5,00 % EUR 1 014,70 0,00 1 014,70 LT Cross Compliance 2008 Three GAEC missing, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR  216,86 3,40  213,46 LT Cross Compliance 2009 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR  200,95 0,00  200,95 LT Cross Compliance 2009 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2008 FLAT RATE 2,00 % EUR  204 161,54 0,00  204 161,54 LT Cross Compliance 2009 GAEC not defined (1st pillar only), claim year 2008 FLAT RATE 5,00 % EUR  468 159,50 0,00  468 159,50 LT Cross Compliance 2009 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 0,01 0,00 0,01 LT Cross Compliance 2009 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 5,00 % EUR 164,08 0,00 164,08 LT Cross Compliance 2009 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2008 FLAT RATE 5,00 % EUR 37,58 0,00 37,58 LT Cross Compliance 2009 Three GAEC missing, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 13,95 0,00 13,95 LT Cross Compliance 2010 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR 24,21 0,00 24,21 LT Cross Compliance 2010 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2008 FLAT RATE 2,00 % EUR  188,77 0,00  188,77 LT Cross Compliance 2010 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2006 FLAT RATE 5,00 % EUR 5,41 0,00 5,41 LT Cross Compliance 2010 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2007 FLAT RATE 5,00 % EUR 29,86 0,00 29,86 LT Cross Compliance 2010 One GAEC missing, One GAEC badly controlled, Poor definition of severity, claim year 2008 FLAT RATE 5,00 % EUR 29,88 0,00 29,88 TOTAL LT EUR 1 259 475,76  549,36 1 258 926,40 MT Cross Compliance 2008 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 7 853,65 0,00 7 853,65 MT Cross Compliance 2009 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 20,61 0,00 20,61 MT Cross Compliance 2009 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR 13 568,05 0,00 13 568,05 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 2,90 0,00 2,90 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR 88,08 0,00 88,08 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 16 838,20 0,00 16 838,20 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 142,32 0,00 142,32 MT Cross Compliance 2011 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR 26,86 0,00 26,86 MT Cross Compliance 2011 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 26,01 0,00 26,01 TOTAL MT EUR 38 282,04 0,00 38 282,04 NL Clearance of accounts - Financial Clearance 2010 known error related to the use of bumble bees for pollination ONE-OFF EUR  688 510,00 0,00  688 510,00 TOTAL NL EUR  688 510,00 0,00  688 510,00 PL Fruit and Vegetables - Tomato Processing 2007 weaknesses in the controls checks FLAT RATE 5,00 % PLN 1 166 100,45 8 151,74 1 157 948,71 PL Fruit and Vegetables - Tomato Processing 2007 late payments ONE-OFF PLN  163 034,87 0,00  163 034,87 PL Fruit and Vegetables - Tomato Processing 2008 weaknesses in the controls checks FLAT RATE 5,00 % EUR  340 453,82 0,00  340 453,82 TOTAL PL PLN 1 329 135,32 8 151,74 1 320 983,58 TOTAL PL EUR  340 453,82 0,00  340 453,82 RO Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR 82 812,73 82 812,73 0,00 TOTAL RO EUR 82 812,73 82 812,73 0,00 SE Financial audit - Overshooting 2011 exceeding of ceiling ONE-OFF EUR 3 013,42 3 013,42 0,00 TOTAL SE EUR 3 013,42 3 013,42 0,00 SI Other Direct Aid - Ewe and Goats 2007 Failure to achieve the minimum rate of on-the-spot checks for ovine throughout the retention period and higher level of reductions and exclusions established during on-the-spot checks in the random sample than in the risk analysis sample FLAT RATE 5,00 % EUR 37 036,67 0,00 37 036,67 SI Other Direct Aid - Article 69 of Reg.1782/2003 - only Ovines and Bovines 2008 Non application of eligibility sanctions in case of late tagging of calves ONE-OFF EUR 61 130,59 0,00 61 130,59 SI Entitlements 2008 Calculation of set-aside entitlements, parcels of land artificially designed in order to fulfil the minimum size requirements, recovery of unduly allocated entitlements and payments, use of national reserve for agricultural land covered by forest, individual cases ONE-OFF EUR 25 453,98 0,00 25 453,98 SI Entitlements 2009 Calculation of set-aside entitlements, parcels of land artificially designed in order to fulfil the minimum size requirements, recovery of unduly allocated entitlements and payments, use of national reserve for agricultural land covered by forest, individual cases ONE-OFF EUR 13 990,92 0,00 13 990,92 SI Entitlements 2010 Calculation of set-aside entitlements, parcels of land artificially designed in order to fulfil the minimum size requirements, recovery of unduly allocated entitlements and payments, use of national reserve for agricultural land covered by forest, individual cases ONE-OFF EUR  148 484,50 0,00  148 484,50 TOTAL SI EUR  286 096,66 0,00  286 096,66 SK Financial audit - Late payments and payment deadlines 2011 late payments ONE-OFF EUR  346 334,22  346 334,22 0,00 SK Cross Compliance 2007 GAEC not defined, weaknesses in on the spot controls, claim year 2006 FLAT RATE 5,00 % EUR  398 260,86 0,00  398 260,86 SK Cross Compliance 2008 GAEC not defined, weaknesses in on the spot controls, claim year 2006 FLAT RATE 5,00 % EUR 23,84 0,00 23,84 SK Cross Compliance 2008 GAEC not defined, weaknesses in on the spot controls, claim year 2007 FLAT RATE 5,00 % EUR  779 668,89 0,00  779 668,89 SK Cross Compliance 2009 GAEC not defined, weaknesses in on the spot controls, claim year 2006 FLAT RATE 5,00 % EUR 8,91 0,00 8,91 SK Cross Compliance 2009 GAEC not defined, weaknesses in on the spot controls, claim year 2007 FLAT RATE 5,00 % EUR  796,00 0,00  796,00 TOTAL SK EUR 1 525 092,72  346 334,22 1 178 758,50 6701 TOTAL DKK  142 645,00 0,00  142 645,00 6701 TOTAL GBP 1 452 109,17 0,00 1 452 109,17 6701 TOTAL HUF  281 162 836,10 5 622 679,91  275 540 156,19 6701 TOTAL PLN 1 329 135,32 8 151,74 1 320 983,58 6701 TOTAL EUR  296 785 796,48 18 661 087,63  278 124 708,85 BUDGET ITEM: 6711 BE Cross Compliance 2008 GAEC not implemented, partial on the spot controls, claim year 2007 FLAT RATE 5,00 % EUR 31 470,12 0,00 31 470,12 BE Cross Compliance 2009 GAEC not implemented, partial on the spot controls, claim year 2007 FLAT RATE 5,00 % EUR 1 440,26 0,00 1 440,26 BE Cross Compliance 2010 GAEC not implemented, partial on the spot controls, claim year 2007 FLAT RATE 5,00 % EUR  352,15 0,00  352,15 TOTAL BE EUR 33 262,53 0,00 33 262,53 BG Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in timinig of the on-the-spot checks and sample selection FLAT RATE 2,00 % EUR 40 146,27 0,00 40 146,27 BG Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 deficiencies in timinig of the on-the-spot checks and sample selection FLAT RATE 2,00 % EUR 17 174,46 0,00 17 174,46 TOTAL BG EUR 22 971,81 0,00 22 971,81 CY Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Late administrative checks and inappropriate timing of on-the-spot checks FLAT RATE 2,00 % EUR 2 062,12 0,00 2 062,12 CY Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Late administrative checks and inappropriate timing of on-the-spot checks FLAT RATE 2,00 % EUR 97 678,93 0,00 97 678,93 TOTAL CY EUR 99 741,05 0,00 99 741,05 CZ Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 Lack of on-the-spot checks on livestock density FLAT RATE 2,00 % EUR 2 153 061,12 10 764,12 2 142 297,00 CZ Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Lack of on-the-spot checks on livestock density FLAT RATE 2,00 % EUR 2 321 491,75 11 607,46 2 309 884,29 CZ Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Lack of on-the-spot checks on livestock density FLAT RATE 2,00 % EUR 2 418,58 0,00 2 418,58 CZ Cross Compliance 2008 GAEC non defined, Weaknesses in evaluation of non compliances, claim year 2007 FLAT RATE 5,00 % EUR  621 456,24 0,00  621 456,24 CZ Cross Compliance 2008 GAEC non defined, Weaknesses in evaluation of non compliances, claim year 2008 FLAT RATE 5,00 % EUR 9,15 0,00 9,15 CZ Cross Compliance 2009 GAEC non defined, Weaknesses in evaluation of non compliances, claim year 2007 FLAT RATE 5,00 % EUR 10 682,73 0,00 10 682,73 CZ Cross Compliance 2009 GAEC non defined, Weaknesses in evaluation of non compliances, claim year 2008 FLAT RATE 5,00 % EUR  669 467,88 0,00  669 467,88 TOTAL CZ EUR 5 778 587,45 22 371,58 5 756 215,87 DE Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2007 weaknesses in selection among eligible applications FLAT RATE 10,00 % EUR  130 781,57 0,00  130 781,57 DE Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2007 Payments including ineligible VAT ONE-OFF EUR 2 698 127,96 0,00 2 698 127,96 DE Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 weaknesses in selection among eligible applications FLAT RATE 10,00 % EUR  105 424,95 0,00  105 424,95 DE Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 weaknesses in selection among eligible applications FLAT RATE 10,00 % EUR  804 414,05 0,00  804 414,05 TOTAL DE EUR 3 738 748,53 0,00 3 738 748,53 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses on the on-the-spot controls, lack of traceability (claim year 2009 paid in financial year 2009) FLAT RATE 2,00 % EUR 90 572,51 0,00 90 572,51 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses on the on-the-spot controls, lack of traceability (claim year 2009 paid in financial year 2010) FLAT RATE 2,00 % EUR  126 456,16 0,00  126 456,16 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses on the on-the-spot controls, lack of traceability (claim year 2010 paid in financial year 2010) FLAT RATE 2,00 % EUR  125 866,86 0,00  125 866,86 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls, lack of traceability (claim year 2009 paid in financial year 2011) FLAT RATE 2,00 % EUR 536,22 0,00 536,22 ES Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls, lack of traceability (claim year 2010 paid in financial year 2011) FLAT RATE 2,00 % EUR 36 730,38 0,00 36 730,38 TOTAL ES EUR  379 089,69 0,00  379 089,69 FI Clearance of accounts - Financial Clearance 2009 errors detected during the certification exercise for financial year 2009 in EAFRD population ONE-OFF EUR 1 766,40 0,00 1 766,40 TOTAL FI EUR 1 766,40 0,00 1 766,40 FR Rural Development EAFRD Axis 1 (2007-2013) 2007 Non-exhaustive administrative control of the preferential loans invoices and late audits in banks FLAT RATE 5,00 % EUR 2 678 837,27 0,00 2 678 837,27 FR Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Non-exhaustive administrative control of the preferential loans invoices and late audits in banks FLAT RATE 5,00 % EUR 1 015 793,65 0,00 1 015 793,65 FR Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2008 Non-exhaustive administrative control of the preferential loans invoices and late audits in banks FLAT RATE 5,00 % EUR 1 386 514,48 0,00 1 386 514,48 FR Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 Non-exhaustive administrative control of the preferential loans invoices and late audits in banks FLAT RATE 5,00 % EUR  125 462,91 0,00  125 462,91 FR Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Non-exhaustive administrative control of the preferential loans invoices and late audits in banks FLAT RATE 5,00 % EUR 1 246 558,73 0,00 1 246 558,73 FR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in the on the spot controls FLAT RATE 5,00 % EUR 21 056 869,75 0,00 21 056 869,75 FR Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the on the spot controls FLAT RATE 5,00 % EUR 7 898 813,60 0,00 7 898 813,60 TOTAL FR EUR 35 408 850,39 0,00 35 408 850,39 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, on-the-spot controls FLAT RATE 2,00 % EUR  355 672,24 16 180,58  339 491,66 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, on-the-spot controls FLAT RATE 2,00 % EUR  288 122,53 0,00  288 122,53 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 weaknesses in LPIS-GIS, in processing of applications, in administrative cross checks, on-the-spot controls FLAT RATE 2,00 % EUR  298 761,99  293 852,81 4 909,18 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses in LPIS-GIS, on-the-spot checks and payments and sanctions FLAT RATE 5,00 % EUR 1 173 720,59 0,00 1 173 720,59 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 deficiencies in the Agri-environment measures FLAT RATE 2,00 % EUR 3 235 955,12 17 650,45 3 218 304,67 GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 deficiencies in the Agri-environment measures FLAT RATE 2,00 % EUR 1 117 396,52 4 828,16 1 112 568,36 GB Cross Compliance 2008 Minimum requirements on fertilisers and plant protection and one SMR not adequately controlled, claim year 2008 FLAT RATE 2,00 % EUR 5 741,43 0,00 5 741,43 GB Cross Compliance 2008 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 77 419,70 0,00 77 419,70 GB Cross Compliance 2009 Minimum requirements on fertilisers and plant protection and one SMR not adequately controlled, claim year 2008 FLAT RATE 2,00 % EUR 22 884,24 0,00 22 884,24 GB Cross Compliance 2009 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 32,09 0,00 32,09 GB Cross Compliance 2010 Minimum requirements on fertilisers and plant protection and one SMR not adequately controlled, claim year 2008 FLAT RATE 2,00 % EUR 31,12 0,00 31,12 GB Cross Compliance 2010 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 70,69 0,00 70,69 TOTAL GB EUR 6 575 744,08  332 512,00 6 243 232,08 HU Cross Compliance 2008 8 GAEC not defined, claim year 2007 FLAT RATE 10,00 % EUR 79 998,57 0,00 79 998,57 HU Cross Compliance 2009 8 GAEC not defined, claim year 2007 FLAT RATE 10,00 % EUR 21 025,02 0,00 21 025,02 TOTAL HU EUR  101 023,59 0,00  101 023,59 IE Clearance of accounts - Financial Clearance 2010 Known Error ONE-OFF EUR  197 620,52 0,00  197 620,52 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2007 weaknesses in the verification of declarations made by the agricultural advisors on certain eligibility criteria under the Early Retirement Scheme (measure 113) ONE-OFF EUR 10 122,22 0,00 10 122,22 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 weaknesses in measurability of objectives in the business plan of the Young Farmers scheme (measure 112) FLAT RATE 5,00 % EUR  115 125,00 0,00  115 125,00 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 weaknesses in the verification of declarations made by the agricultural advisors on certain eligibility criteria under the Early Retirement Scheme (measure 113) ONE-OFF EUR 31 262,80 0,00 31 262,80 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 weaknesses in measurability of objectives in the business plan of the Young Farmers scheme (measure 112) FLAT RATE 5,00 % EUR  134 055,00 0,00  134 055,00 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 weaknesses in the verification of declarations made by the agricultural advisors on certain eligibility criteria under the Early Retirement Scheme (measure 113) ONE-OFF EUR 20 795,07 0,00 20 795,07 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 weaknesses in measurability of objectives in the business plan of the Young Farmers scheme (measure 112) FLAT RATE 5,00 % EUR 55 436,25 0,00 55 436,25 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 weaknesses in the verification of declarations made by the agricultural advisors on certain eligibility criteria under the Early Retirement Scheme (measure 113) ONE-OFF EUR 19 051,20 0,00 19 051,20 IE Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2011 weaknesses in the verification of declarations made by the agricultural advisors on certain eligibility criteria under the Early Retirement Scheme (measure 113) ONE-OFF EUR 11 113,21 0,00 11 113,21 TOTAL IE EUR  594 581,27 0,00  594 581,27 IT Accreditation Paying Agency 2008 deficiencies in the accreditation criteria for EAFRD FLAT RATE 16,00 % EUR 2 885 304,84 0,00 2 885 304,84 IT Accreditation Paying Agency 2009 deficiencies in the accreditation criteria for EAFRD FLAT RATE 16,00 % EUR 2 709 857,58 0,00 2 709 857,58 IT Accreditation Paying Agency 2009 deficiencies in the accreditation criteria for EAFRD (debtors) FLAT RATE 16,00 % EUR 4 279,19 0,00 4 279,19 IT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 delayed on-the-spot checks; insufficient checks of the use of fertilisers FLAT RATE 5,00 % EUR 7 886,00 0,00 7 886,00 IT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2008 no cross-checks with the animal database; delayed on-the-spot checks FLAT RATE 5,00 % EUR  246 930,00 0,00  246 930,00 TOTAL IT EUR 5 854 257,61 0,00 5 854 257,61 LT Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Weak control system on eligibility of beneficiaries FLAT RATE 5,00 % EUR 14 686,92 0,00 14 686,92 LT Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Weak control system on eligibility of beneficiaries FLAT RATE 5,00 % EUR  848 148,40 0,00  848 148,40 LT Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Weak control system on eligibility of beneficiaries FLAT RATE 5,00 % EUR  766 818,02 0,00  766 818,02 LT Cross Compliance 2008 One GAEC missing, one GAEC badly controlled, poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR 98 669,98 0,00 98 669,98 LT Cross Compliance 2009 One GAEC missing, one GAEC badly controlled, poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR 1 743,38 0,00 1 743,38 LT Cross Compliance 2009 One GAEC missing, one GAEC badly controlled, poor definition of severity, claim year 2008 FLAT RATE 2,00 % EUR  101 975,29 0,00  101 975,29 LT Cross Compliance 2010 One GAEC missing, one GAEC badly controlled, poor definition of severity, claim year 2007 FLAT RATE 2,00 % EUR 392,93 0,00 392,93 LT Cross Compliance 2010 One GAEC missing, one GAEC badly controlled, poor definition of severity, claim year 2008 FLAT RATE 2,00 % EUR  382,94 0,00  382,94 TOTAL LT EUR 1 832 032,00 0,00 1 832 032,00 MT Cross Compliance 2009 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR 6 858,55 0,00 6 858,55 MT Cross Compliance 2009 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR 8 803,69 0,00 8 803,69 MT Cross Compliance 2009 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 33,58 0,00 33,58 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2007 FLAT RATE 5,00 % EUR  232,55 0,00  232,55 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR 2 078,01 0,00 2 078,01 MT Cross Compliance 2010 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 12 545,31 0,00 12 545,31 MT Cross Compliance 2011 Lenient sanctioning system, claim year 2008 FLAT RATE 5,00 % EUR  239,50 0,00  239,50 MT Cross Compliance 2011 Lenient sanctioning system, claim year 2009 FLAT RATE 5,00 % EUR 53,44 0,00 53,44 TOTAL MT EUR 30 844,63 0,00 30 844,63 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Weakness in management of the early retirement scheme FLAT RATE 2,00 % EUR  253 108,80 0,00  253 108,80 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2008 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 9 868 306,45 0,00 9 868 306,45 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Weakness in management of the early retirement scheme FLAT RATE 2,00 % EUR  627 971,30 0,00  627 971,30 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2009 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 9 761 030,13 0,00 9 761 030,13 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Weakness in management of the early retirement scheme FLAT RATE 2,00 % EUR  498 848,26 0,00  498 848,26 PL Rural Development EAFRD Axis 1 - Measures with flat rate support (2007-2013) 2010 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 7 753 973,66 0,00 7 753 973,66 TOTAL PL EUR 28 763 238,60 0,00 28 763 238,60 RO Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2009 weaknesses in the controls of a risk of creation of artificial conditions, eligibility of the beneficiary, eligibility of expenses FLAT RATE 5,00 % EUR 3 579 714,82 0,00 3 579 714,82 RO Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 weaknesses in the controls of a risk of creation of artificial conditions, eligibility of the beneficiary, eligibility of expenses FLAT RATE 5,00 % EUR 8 921 103,16 0,00 8 921 103,16 RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Incomplete checks on parcels and on logbooks FLAT RATE 2,00 % EUR 2 239 090,38 2 239 090,38 0,00 RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Incomplete checks on parcels and on logbooks FLAT RATE 2,00 % EUR 2 959 592,24 0,00 2 959 592,24 TOTAL RO EUR 17 699 500,60 2 239 090,38 15 460 410,22 SK Cross Compliance 2008 GAEC not defined, on-the-spot checks weaknesses - claim year 2007 FLAT RATE 5,00 % EUR  378 504,46 0,00  378 504,46 SK Cross Compliance 2009 GAEC not defined, on-the-spot checks weaknesses - claim year 2007 FLAT RATE 5,00 % EUR  787,35 0,00  787,35 TOTAL SK EUR  379 291,81 0,00  379 291,81 6711 TOTAL EUR  107 293 532,04 2 593 973,96  104 699 558,08 BUDGET ITEM: 6500 LT Rural Development - Transitional Instrument 2007 Weak control system on eligibility of beneficiaries FLAT RATE 5,00 % EUR  428 809,33 0,00  428 809,33 LT Rural Development - Transitional Instrument 2008 Weak control system on eligibility of beneficiaries FLAT RATE 5,00 % EUR  974 546,18 0,00  974 546,18 TOTAL LT EUR 1 403 355,51 0,00 1 403 355,51 PL Rural Development - Transitional Instrument 2007 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 4 422 645,43 0,00 4 422 645,43 PL Rural Development - Transitional Instrument 2008 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 1 271 573,68 0,00 1 271 573,68 PL Rural Development - Transitional Instrument 2009 Weakness in management of the early retirement scheme FLAT RATE 5,00 % EUR 5 778,15 0,00 5 778,15 TOTAL PL EUR 5 688 440,96 0,00 5 688 440,96 6500 TOTAL EUR 7 091 796,47 0,00 7 091 796,47